Andrews, Judge.
In the first appearance of this case, we determined that a disposition had been made by the Juvenile Court without the benefit of a disposition hearing, and remanded the case for a hearing. In the Interest of J. E. H., 202 Ga. App. 29 (413 SE2d 227) (1991). J. E. H. now appeals from the dispositional order entered in the Juvenile Court pursuant to the hearing, claiming that it impermissibly increased punishment by ordering additional probation, a special condition of which included 40 hours of community service, and driver’s license suspension until 18 years of age. Appellant contends these increases violate the Fifth Amendment prohibition against double jeopardy. See Hudson v. State, 248 Ga. 397, 398 (283 SE2d 271) (1981).
The record indicates that prior to the docketing of this appeal, J. E. H. moved for and was granted supersedeas staying enforcement of the disposition order pending appeal. In the order granting supersedeas, however, the Juvenile Court recited that J. E. H. has attained the age of 18 years, and ordered the driver’s license returned. Furthermore, recognizing that the purposes of the disposition order had been accomplished, the Court ordered J. E. H. relieved from the additional conditions of probation at issue. See OCGA § 15-11-41 (h), (i); Uniform Juvenile Court Rule 15.3.
“Under the Appellate Practice Act, the dismissal of an appeal is mandatory . . . [w]here the questions presented have become moot. A moot case is one which seeks to determine an abstract question which does not arise upon existing facts or rights.” (Citations and punctuation omitted.) Chastain v. Baker, 255 Ga. 432, 433 (339 SE2d 241) (1986); OCGA § 5-6-48. The provisions of the disposition order at issue having been terminated by the Court, the questions presented by this appeal are moot notwithstanding the supersedeas. The case is not one which is nevertheless appealable because the error, if any, is capable of repetition and yet evades review. Id. at 433-434.

Appeal dismissed.


Birdsong, P. J., and Beasley, J., concur.

*848Decided October 16, 1992.
Robert L. Ferguson, for appellant.
W. Fletcher Sams, District Attorney, W. Hawley Stevens, Assistant District Attorney, for appellee.